DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Foreign Priority Application have been received on 12/14/2020.

Response to Amendment
The preliminary amendment to the claims and specification filed on 12/14/2020 is received prior to the examination of the instant application and has not introduced any new matter, thus, has been entered and is examined on the merits. 

Allowable Subject Matter
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 11-17 as set forth in the preliminary amendment filed on 12/14/2020, are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claims 11, 16 and 17"... store the request in the memory; and monitor performance of a network between the terminals and the relay device, a load of the relay device, or performance of a network between the relay device and the destination devices; based on a result of the monitoring and the request stored in the memory, generate a relay data instruction signal that provides instructions regarding an attribute of data to be relayed to the individual ones of the destination devices, a scheme for integrating the data, and a frequency with which the integrated data is transmitted in order to selectively read data items to be relayed to the individual ones of the destination devices from among data items transmitted from the terminals, integrate the data items into one file and perform transmission at the instructed frequency…” in combination with other limitations recited in the claims.
Noted that the first closest prior art US 2013/0285837 A1 to Uchida, teaches a management device (a mobile communication device including an access management unit, paragraph [21]  and Fig. 1-2) communicable with a plurality of terminals that can transmit data (the mobile communication device communicates with a plurality of sensor devices, Fig. 1-2), with a plurality of destination devices that perform respective predetermined processes based on the data transmitted from the terminals (and with a plurality of external devices, i.e. external server, mobile phone terminal, pc terminal and etc..., Fig. 2 and paragraphs [34-36]), and with a relay device arranged via a network between the terminals and the destination devices (wherein the mobile communication device further including a relay device/unit for relaying data between the sensor devices and the external devices, Fig. 2 and paragraphs [25, 36-38]), the management device comprising a processor (the access management unit executes instructions, thus including a processor, paragraphs [40, 53]) and a memory (a memory, paragraph [47]), wherein the processor is configured to (wherein the access management unit executes instructions to perform a method, paragraphs [40, 53]): 
receive from the destination devices a request regarding data required by individual ones of the destination devices (the access management unit receives from the external devices, a condition, i.e. remote control information, timing to receive data, and etc..., the condition identifies when and/or how to transmit sensor data to the external device, i.e. request for the sensor data, paragraphs [24, 33-36]), and store the request in the memory (wherein the access management unit uses the received condition to determine when to transmit the sensor data, paragraphs [24, 36, 38-40], thus has stored the condition in the memory); and 
based on the request stored in the memory, generate a relay data instruction signal that provides instructions regarding an attribute of data to be relayed to the individual ones of the destination devices (based on the condition, the access management unit generates relay instructions for relaying data to one of the external devices, paragraphs [38-40]), a scheme for integrating the data (generating scheme for integrating the sensor data, paragraphs [30-32, 39-40]) and, integrate the data items into one file (integrating sensor data into one file, paragraphs [41, 50]);
and transmit the relay data instruction signal to the relay device (incorporating the relay instructions to perform relaying of sensor data, paragraphs [37-40]).
Thus, Uchida teaches the conventional technique of relaying data to a plurality of destination device based on requests from the destination devices, but however, has not taught “monitor performance of a network between the terminals and the relay device, a load of the relay device, or performance of a network between the relay device and the destination devices”, “based on a result of the monitoring...generate a relay data instruction... including a frequency with which the integrated data is transmitted in order to selectively read data items to be relayed to the individual ones of the destination devices from among data items transmitted from the terminals”... “perform transmission at the instructed frequency”. Therefore, Uchida has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

Noted that the second closest prior art US 2018/0270843 A1 to Jiang teaches a management device (apparatus 200, paragraph [48] and Fig. 2) comprising a processor (the apparatus comprises a processor, paragraphs [8, 129, 152, 177-178]) and a memory coupled to the processor (and a memory that coupled to the processor, paragraphs [8, 129, 152, 177-178]), wherein the processor is configured to (wherein the processor executes instructions stored in the memory to perform the method, paragraphs [8, 129, 152, 177-178]): 
monitor performance of a network between the terminals and a relay device (monitoring performance of a network between the sources/sensors, paragraphs [37], and a relay device, paragraphs [46, 52-54]), a load of the relay device, or performance of a network between the relay device and the destination devices (and/or monitoring performance of a network between the relay device and destination nodes/sink nodes, paragraphs [36, 46, 52-54]); based on a result of the monitoring, generate a relay data instruction signal that provides instructions (based on the result of the monitoring, the apparatus 200 with the processor, generates a relay data instructions signal, i.e. scheduling resource(s) information, that provides instructions, paragraphs [52-55])  regarding an attribute of data to be relayed to the individual ones of the destination devices (regarding how the data is to be relayed to a sink node, paragraphs [52-55]), and a frequency with which the data is transmitted and perform transmission at the instructed frequency (and a frequency/channel/wireless resource at which the relay data is to be transmitted, paragraphs [52-58]); and transmit the relay data instruction signal to the relay device (the apparatus 200 with the processor, transmits the relay data instructions signal, i.e. scheduling resource(s) information, to the relay device, paragraph [60]).
Thus, Jiang teaches the conventional technique of relaying data based on performance of a network between the terminals and the relay device or performance of a network between the relay device and the destination devices, but however, has not taught the relay data instruction “including a frequency with which the integrated data is transmitted in order to selectively read data items to be relayed to the individual ones of the destination devices from among data items transmitted from the terminals” nor the relay data instructions signal is generated “based on [both] result of the monitoring and the request stored in the memory”. Therefore, Jiang has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

Noted that the third closest prior art US 2017/0105057 A1 to Stamatakis et al. (hereafter refers as Stamatakis), teaches selectively read data items to be relayed to the individual ones of the destination devices from among data items transmitted from the terminals (selecting a set of sensor channels of data for transmission, paragraph [75]).
However, Stamatakis has not taught the relay data instruction “including a frequency with which the integrated data is transmitted” nor the relay data instructions signal is generated “based on [both] result of the monitoring and the request stored in the memory”. Therefore, Stamatakis has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

In view of the foregoing, Uchida, Jiang and Stamatakis, when taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the underlined limitations when such limitations are incorporate with other limitations of the base claims as set forth above. Therefore, the base claims 11, 16 and 17 are allowed over the prior arts.  The dependent claims 12-154 which depended upon claim 11 are also allowable over the prior arts for the reason of their dependency upon the allowable claim 11 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0067995 A1 to Ishi et al. discloses receiving request for sensor data and relaying the sensor data to a destination (see paragraphs [96-98] and Fig. 6).
US Patent No. 10,148,346 B1 to Liu et al. discloses allocating to relay device, a frequency band to relay data based on a load of the relay device (see col. 6, lines 42-56, col. 8, lines 40-54).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        June 3, 2022